DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication 2017/0220181) in view of Chen et al. (U.S. Patent Application Publication 2010/0244033).
Regarding claims 1, 3-5, 9-11, Li et al. disclose (Figs. 5) a display device, comprising: a pixel array substrate ([0020] array substrate); and a sensor element substrate, overlapping the pixel array substrate, and comprising: 5a substrate (10); a switch element (112), located on the substrate; and a photosensitive element), electrically connected to the switch element, and comprising: a transparent electrode (42); 10a sensing layer (111), located on the transparent electrode; an electrode (1121), located on the sensing layer, and covering a first sidewall of the sensing layer; and a barrier layer (47 or 46), covering a first sidewall of the transparent electrode, wherein the barrier layer is located between the metal electrode and the sensing layer, or 15between the transparent electrode and the sensing layer.  Li et al. also disclose (Fig. 5) the electrode covers a top surface of the sensing layer and a second sidewall (second diagonal face) of the sensing layer; and the barrier layer covers a top surface of the transparent electrode and a second sidewall (second diagonal face) of the transparent electrode as claimed.  A sidewall of the sensing layer is aligned with a sidewall of the barrier layer since they touch one another.  Li et al. also disclose ([0057]) the barrier layer comprises silicon oxide, which inherently has a refractive index between 1.35 and 1.55; and a black matrix ([0063], not shown in Fig. 7) overlapping the photosensitive element as claimed.  Li et al. do not specifically disclose the electrode being metal.  Chen et al. teach ([0032]) in a similar configuration a lower electrode made of metal.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a metal material for the electrode in the apparatus of Li et al. in view of Chen et al. to provide good conductivity as known and predictable.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Chen et al., further in view of Ujiie et al. (U.S. Patent Application Publication 2018/0114926).
Regarding claim 2, Li et al. in view of Chen et al. disclose the claimed invention as set forth above.  Li et al. and Chen et al. do not disclose a thickness of the barrier layer as claimed.  Ujiie et al. teach ([0047]) having a barrier layer (carrier blocking layer) thickness between 20 angstroms and 200 angstroms (50-200 angstroms; 5x10-9m and 2x10-8m).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such thicknesses in the apparatus of Li et al. in view of Chen et al. and Ujiie et al. to obtain a desired light sensitivity as taught, known and predictable.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH LUU/Primary Examiner, Art Unit 2878